Citation Nr: 1145517	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder.

2.  Entitlement to service connection for status post bilateral hip replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, and from January 1991 to March 1991.  He also had periods of reserve service active duty for training.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied reopening of a previously denied claim for service connection for a pulmonary disorder, and denied service connection for status post bilateral hip replacement.

Although the RO treated the pulmonary claim as being one to reopen, additional service treatment records and service records have been submitted.  In addition, there is no indication in the March 1995 denial letter that the Veteran was provided with appellate rights.  Accordingly, the claim will be addressed on the merits.  38 C.F.R. § 3.156(c).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that a remand is warranted to develop additional evidence regarding the claims.

The Veteran essentially contends that a pulmonary disorder that was privately treated in January 1992 began during a weekend of active duty for training earlier in January 1992.  The claims file contains reserve service treatment records as recent as 1991, but does not contain any medical records from the January 1992 training weekend.  On remand, the Veteran should be asked whether he went to sick call or otherwise sought treatment during the training weekend.  If the Veteran responds that he did seek treatment during the training, the RO/AMC should seek records of that treatment.

The record contains little information about the current status of Veteran's lungs, and no medical finding or opinion regarding the claimed connection between the January 1992 training weekend and the disorder treated in January 1992.  The Veteran should be scheduled for a VA pulmonary examination, with review of the claims file, to determine the nature of any current lung disability, and to address whether any current lung disability is related to his period of active duty for training in January 1992.

The Veteran is seeking service connection for status post bilateral hip replacement.  Medical treatment records reflect that he underwent hip replacement surgeries in 2002 and 2004.  He asserts that running and jumping during service contributing to the hip disabilities that necessitated the replacement surgeries.  After issuance of the statement of the case, the Veteran submitted a letter supportive of his claim, purportedly from a private physician who has treated his hips, Dr. Thomas "Demique."  The RO has not considered the letter, and the Veteran has not waived RO consideration of the letter.  In addition, characteristics of the letter raise a significant question as to whether the letter was, in fact, written by a physician.  The letter contains a spelling for the physician's last name that differs from the spelling shown on treatment records for a physician (Dr. Thomas Dimmig) who practices at the same address and who did, in fact, treat the Veteran for his hip disorder.  The letter is not on a physician's letterhead.  The phrasing of the letter is unclear and grammatically flawed in a manner that is not typical of physicians.  Thus, the Board remands the bilateral hip issue for the RO/AMC to attempt to clarify the letter's authenticity, to include contacting Dr. Thomas Dimmig at Triangle Orthopedic Associates to see if he signed the letter the Veteran submitted notwithstanding the grammatical errors and the misspelling of his name.  Treatment records in the claims file dated in 2005 provide the address, telephone number, and email address of Triangle Orthopedic Associates.  If, after the above development, it appears that a false document was submitted, the RO/AMC should consider whether additional action is necessary in contemplation of 38 C.F.R. § 3.901(a) (2011). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to confirm the authenticity of the letter from Dr. Thomas "Demique" of Durham, North Carolina that was submitted by the Veteran and was received at the Board in October 2009.  Attempt to determine whether a Dr. Thomas "Demique" actually exists and treated the Veteran for his hips prior to October 2009.  If efforts suggest that there is no Dr. "Demique" currently practicing at 120 William Penn Plaza in Durham, then the RO/AMC should contact Triangle Orthopaedic Associates at the same address and inquire whether Dr. Thomas Dimmig signed the letter the Veteran provided to the Board in October 2009 notwithstanding the grammatical errors and the misspelling of Dr. Dimmig's name.  All efforts to clarify the authenticity of the letter should be documented in the claims file.  If it appears that a false document was submitted, the RO/AMC should consider whether additional action is necessary in contemplation of 38 C.F.R. § 3.901(a) (2011).

2.  Ask the Veteran whether he sought medical treatment during the weekend of active duty for training in January 11 and 12, 1992, and if so, at what facility.  If the Veteran responds in the affirmative, request records of that treatment from the facility identified by the Veteran.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his lung condition since January 1992, and for his hip disability since January 2005.  After securing the necessary release, the RO/AMC should request any records which are not duplicates of those contained in the claims file.  The Veteran should be notified of any unsuccessful attempts to obtain identified records. 

4.  After the development above has been completed to the extent possible, schedule the Veteran for a VA pulmonary examination to address the nature of any current lung disability and to obtain an opinion by a physician as to the likelihood that such is related to the Veteran's active duty for training in January 1992.  The examiner must review the Veteran's claims.  After examination the Veteran and review of the claims file, the physician should provide a diagnosis of any current lung disability found on examination.  For any current lung disability, the physician should express opinions addressing the following questions:

a.  Is it at least as likely (50 percent probability or greater) that any current lung disorder is a continuation or residual of the lung disorders that were privately treated beginning January 23, 1992 (including right sided empyema, bronchopleural fistula, and right pneumothorax)?  Please provide the medical basis for your conclusion.

b.  If so, is it at least as likely as not that the lung disability treated on January 23, 1992 began during reserve service training on the weekend of January 11 and 12, 1992 or is otherwise related to that period of training?  Please provide the medical basis for your conclusion.

5.  After completing any additional development deemed necessary, review the expanded record and determine if the Veteran's claims can be granted.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





